Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 11, 2014, by and
between B&G FOODS, INC. (hereinafter the “Corporation”) and MICHAEL SANDS
(hereinafter “Sands”).

 

WHEREAS, subject to the terms of this Agreement, Corporation desires to employ
Sands as Executive Vice President of Snacks, and Sands desires to accept such
employment.

 

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, the Corporation and Sands
agree with each other as follows

 

1.                                      Effective Date.  For purposes of this
Agreement, the “Effective Date” shall mean March 11, 2014.

 

2.                                      Employment. Sands will render full-time
professional services to the Corporation and, as directed by the Corporation, to
its subsidiaries or other Affiliates (as defined in Paragraph 3 below), in the
capacity of Executive Vice President of Snacks under the terms and conditions of
this Agreement.  He will at all times, faithfully, industriously and to the best
of his ability, perform all duties that may be required of him by virtue of his
position as Executive Vice President of Snacks and in accordance with the
directions and mandates of the Board of Directors of the Corporation.  It is
understood that these duties shall be substantially the same as those of an
executive vice president of snacks of a similar business corporation engaged in
a similar enterprise.  Sands is hereby vested with authority to act on behalf of
the Corporation in keeping with policies adopted by the Board of Directors, as
amended from time to time.  Sands shall report to the President and Chief
Executive Officer (hereinafter the “Chief Executive Officer”) and the Board of
Directors.

 

3.                                      Services to Subsidiaries or Other
Affiliates. The Corporation and Sands understand and agree that if and when the
Corporation so directs, Sands shall also provide services to any subsidiary or
other Affiliate (as defined below) by virtue of his employment under this
Agreement.  If so directed, Sands agrees to serve as Executive Vice President of
Snacks of such subsidiary or other Affiliate of the Corporation, as a condition
of his employment under this Agreement, and upon the termination of his
employment under this Agreement, Sands shall no longer provide such services to
the subsidiary or other Affiliate. The parties recognize and agree that Sands
shall perform such services as part of his overall professional services to the
Corporation but that in certain circumstances approved by the Corporation he may
receive additional compensation from such subsidiary or other Affiliate.  For
purposes of this Agreement, an “Affiliate” is any corporation or other entity
that is controlled by, controlling or under common control with the Corporation.
“Control” means the direct or indirect beneficial ownership of at least fifty
(50%) percent interest in the income of such corporation or entity, or the power
to elect at least fifty (50%) percent of the directors of such corporation or
entity, or such other relationship which in fact constitutes actual control.

 

--------------------------------------------------------------------------------


 

4.                                      Term of Agreement. The initial term of
Sands’ employment under this Agreement shall commence on the Effective Date and
end on December 31, 2014; provided that unless notice of termination has been
provided in accordance with Paragraph 7(a) at least sixty (60) days prior to the
expiration of the initial term or any additional twelve (12) month term (as
provided below), or unless this Agreement is otherwise terminated in accordance
with the terms of this Agreement, this Agreement shall automatically be extended
for additional twelve (12) month periods (the “Term”).

 

5.                                      Base Compensation. During the Term, in
consideration for the services as Executive Vice President of Snacks required
under this Agreement, the Corporation agrees to pay Sands an annual base salary
of Three Hundred Fifty Thousand Dollars ($350,000), or such higher figure as may
be determined at an annual review of his performance and compensation by the
Compensation Committee of the Board of Directors.  The annual review of Sands’
base salary shall be conducted by the Compensation Committee of the Board of
Directors within a reasonable time after the end of each fiscal year of the
Corporation and any increase shall be retroactive to January 1st of the then
current Agreement year.  The amount of annual base salary shall be payable in
equal installments consistent with the Corporation’s payroll payment schedule
for other executive employees of the Corporation. Sands may choose to select a
portion of his compensation to be paid as deferred income through qualified
plans or other programs consistent with the policy of the Corporation and
subject to any and all applicable federal, state or local laws, rules or
regulations.

 

6.                                      Other Compensation and Benefits. During
the Term, in addition to his base salary, the Corporation shall provide Sands
the following:

 

(a)                                 Incentive Compensation. Sands shall
participate in the Company’s annual bonus plan (the “Annual Bonus Plan”), as
shall be adopted and/or modified from time to time by the Board of Directors or
the Compensation Committee.  Annual Bonus Plan awards are calculated as a
percentage of Sands’ base salary on the last day of the Annual Bonus Plan
performance period.  The percentages of base salary that Sands is currently
eligible to receive in accordance with the Annual Bonus Plan based on
performance range from 0% at “Threshold” to 35% to 60% at “Target” and to 70% at
“Maximum,” as such terms are defined in the Annual Bonus Plan.  Annual Bonus
Plan awards are payable no later than the 15th day of the third month following
the end of each fiscal year of the Corporation.  In addition, Sands shall be
eligible to participate in all other incentive compensation plans, if any, that
may be adopted by the Corporation from time to time and with respect to which
the other executive employees of the Corporation are eligible to participate.

 

(b)                                 Vacation. Sands shall be entitled to four
(4) weeks of compensated vacation time during each year, to be taken at times
mutually agreed upon between him and the Chief Executive Officer of the
Corporation.  Vacation accrual shall be limited to the amount stated in the
Corporation’s policies currently in effect, as amended from time to time.

 

(c)                                  Sick Leave and Disability. Sands shall be
entitled to participate in such compensated sick leave and disability benefit
programs as are offered to the Corporation’s other executive employees.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Medical and Dental Insurance. Sands, his
spouse, and his dependents, shall be entitled to participate in such medical and
dental insurance programs as are provided to the Corporation’s other executive
employees.

 

(e)                                  Executive Benefits And Perquisites. Sands
shall be entitled to receive all other executive benefits and perquisites to
which all other executive employees of the Corporation are entitled.

 

(f)                                   Automobile and Cellular Phone.  The
Corporation agrees to provide Sands with a monthly automobile allowance of
$833.33 and to provide for the use by Sands of a cellular telephone at the
Corporation’s expense.

 

(g)                                  Liability Insurance. The Corporation agrees
to insure Sands under the appropriate liability insurance policies, in
accordance with the Corporation’s policies and procedures, for all acts done by
him within the scope of his authority in good faith as Executive Vice President
of Snacks throughout the Term.

 

(h)                                 Professional Meetings and Conferences. Sands
will be permitted to be absent from the Corporation’s facilities during working
days to attend professional meetings and to attend to such outside professional
duties as have been mutually agreed upon between him and the Chief Executive
Officer of the Corporation.  Attendance at such approved meetings and
accomplishment of approved professional duties shall be fully compensated
service time and shall not be considered vacation time. The Corporation shall
reimburse Sands for all reasonable expenses incurred by him incident to
attendance at approved professional meetings, and such reasonable entertainment
expenses incurred by Sands in furtherance of the Corporation’s interests;
provided, however, that such reimbursement is approved by the Chief Executive
Officer of the Corporation.

 

(i)                                     Professional Dues. The Corporation
agrees to pay dues and expenses to professional associations and societies and
to such community and service organizations of which Sands is a member provided
such dues and expenses are approved by the Chief Executive Officer as being in
the best interests of the Corporation.

 

(j)                                    Life Insurance. The Corporation shall
provide Sands with life insurance coverage on the same terms as such coverage is
provided to all other executive employees of the Corporation.

 

(k)                                 Business Expenses. The Corporation shall
reimburse Sands for reasonable expenses incurred by him in connection with the
conduct of business of the Corporation and its subsidiaries or other Affiliates.

 

3

--------------------------------------------------------------------------------


 

7.                                      Termination Without Cause.

 

(a)                                 By the Corporation. The Corporation may, in
its discretion, terminate Sands’ employment hereunder without cause at any time
upon sixty (60) days prior written notice or at such later time as may be
specified in said notice.  Except as otherwise provided in this Agreement, after
such termination, all rights, duties and obligations of both parties shall
cease.

 

(i)                                     Upon the termination of employment
pursuant to subparagraph (a) above, subject to the terms in subparagraph
(ii) and Paragraph 9 below and the requirements of Paragraph 10 below, in
addition to all accrued and vested benefits payable under the Corporation’s
employment and benefit policies, including, but not limited to, unpaid Annual
Bonus Awards and any other incentive compensation awards earned under the Annual
Bonus Plan or any other incentive compensation plan for any completed
performance periods, Sands shall be provided with the following Salary
Continuation and Other Benefits (as defined below) for the duration of the
Severance Period (as defined below):  (1) salary continuation payments for each
year of the Severance Period in an amount per year equal to 135% of his then
current annual base salary (“Salary Continuation”), which Salary Continuation
shall be paid in the same manner and pursuant to the same payroll procedures
that were in effect prior to the effective date of termination commencing on the
Corporation’s first payroll date following the Termination Date;
(2) continuation of medical, dental, life insurance and disability insurance for
him, his spouse and his dependents, during the Severance Period, as in effect on
the effective date of termination (“Other Benefits”), or if the continuation of
all or any of the Other Benefits is not available because of his status as a
terminated employee, a payment equal to the market value of such excluded Other
Benefits; (3) if allowable under the Corporation’s qualified pension plan in
effect on the date of termination, credit for additional years of service during
the Severance Period; and (4) outplacement services of an independent third
party, mutually satisfactory to both parties, until the earlier of one year
after the effective date of termination, or until he obtains new employment; the
cost for such service will be paid in full by the Corporation.  For purposes of
this Agreement (except for Paragraph 9 below), the “Severance Period” shall mean
the period from the date of termination of employment to the first (1st)
anniversary of the date of such termination.

 

(ii)                                  Subject to Paragraph 10 below, in the
event Sands accepts other employment during the Severance Period, the
Corporation shall continue the Salary Continuation in force until the end of the
Severance Period.  All Other Benefits described in subparagraph (i)(2) and the
benefit set forth in (i)(3), other than all accrued and vested benefits payable
under the Corporation’s employment and benefit policies, shall cease.

 

(iii)                               Sands shall not be required to seek or
accept any other employment. Rather, the election of whether to seek or accept
other employment shall be solely within Sands’ discretion. If during the
Severance Period Sands is receiving all or any part of the benefits set forth in
subparagraph (i) above and he should die, then Salary Continuation remaining
during the Severance Period shall be paid fully and completely to his spouse or
such individual designated by him or if no such person is designated to his
estate.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Release. The obligation of the Corporation
to provide the Salary Continuation and Other Benefits described in subparagraph
(a) above is contingent upon and subject to the execution and delivery by Sands
of a general release, in form and substance satisfactory to Sands and the
Corporation.  The Corporation will provide Sands with a copy of a general
release satisfactory to the Corporation simultaneously with or as soon as
administratively practicable following the delivery of the notice of termination
provided in Paragraph 7(a), or at or as soon as administratively practicable
following the expiration of the Corporation’s right to cure provided in
Paragraph 7(d) or Paragraph 9, but not later than twenty-one (21) days before
the date payments are required to be begin under Paragraph 7(a).  Sands shall
deliver the executed release to the Corporation eight days before the date
payments are required to begin under Paragraph 7(a).

 

Without limiting the foregoing, such general release shall provide that for and
in consideration of the above Salary Continuation and Other Benefits, Sands
releases and gives up any and all claims and rights ensuing from his employment
and termination with the Corporation, which he may have against the Corporation,
a subsidiary or other Affiliate, their respective trustees, officers, managers,
employees and agents, arising from or related to his employment and/or
termination.  This releases all claims, whether based upon federal, state, local
or common law, rules or regulations.  Such release shall survive the termination
or expiration of this Agreement.

 

(c)                                  Voluntary Termination.  Should Sands in his
discretion elect to terminate this Agreement, he shall give the Corporation at
least sixty (60) days prior written notice of his decision to terminate. Except
as otherwise provided in this Agreement, at the end of the sixty (60) day notice
period, all rights, duties and obligations of both parties to the Agreement
shall cease, except for any and all accrued and vested benefits under the
Corporation’s existing employment and benefit policies, including but not
limited to, unpaid incentive compensation awards earned under the Annual Bonus
Plan or any other incentive compensation plan for any completed performance
periods. At any time during the sixty (60) day notice period, the Corporation
may pay Sands for the compensation owed for said notice period and in any such
event Sands’ employment termination shall be effective as of the date of the
payment.

 

(d)                                 Alteration of Duties.  If the Board of
Directors or the Chief Executive Officer of the Corporation, in either of their
sole discretion, takes action which substantially changes or alters Sands’
authority or duties so as to effectively prevent him from performing the duties
of the Executive Vice President of Snacks as defined in this Agreement, or
requires that his office be located at and/or principal duties be performed at a
location more than forty-five (45) miles from the present Corporation office
located in Parsippany, New Jersey, then Sands may, at his option and upon
written notice to the Board of Directors within thirty (30) days after the
Board’s or Chief Executive Officer’s action, consider himself terminated without
cause and entitled to the benefits set forth in Paragraph 7(a), unless within
thirty (30) days after delivery of such notice, Sands’ duties have been
restored.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Disability.

 

(i)                                     The Corporation, in its sole discretion,
may terminate Sands’ employment upon his Total Disability. In the event he is
terminated pursuant to this subparagraph, he shall be entitled to the benefits
set forth in Paragraph 7(a), provided however, that the annual base salary
component of Salary Continuation shall be reduced by any amounts paid to Sands
under any disability benefits plan or insurance policy. For purposes of this
Agreement, the term “Total Disability” shall mean death or any physical or
mental condition which prevents Sands from performing his duties under this
contract for at least four (4) consecutive months. The determination of whether
or not a physical or mental condition would prevent Sands from the performance
of his duties shall be made by the Board of Directors in its discretion. If
requested by the Board of Directors, Sands shall submit to a mental or physical
examination by an independent physician selected by the Corporation and
reasonably acceptable to him to assist the Board of Directors in its
determination, and his acceptance of such physician shall not be unreasonably
withheld or delayed.  Failure to comply with this request shall prevent him from
challenging the Board’s determination.

 

(f)                                   Retirement. The Corporation, in its sole
discretion, may establish a retirement policy for its executive employees,
including Sands, which includes the age for mandatory retirement from employment
with the Corporation. Upon the termination of employment pursuant to such
retirement policy, all rights and obligations under this Agreement shall cease,
except that Sands shall be entitled to any and all accrued and vested benefits
under the Corporation’s existing employment and benefits policies, including but
not limited to unpaid incentive compensation awards earned under the Annual
Bonus Plan or any other incentive compensation plan for any completed
performance periods.

 

(g)                                  Other Payments.  If Sands is liable for the
payment of any excise tax (the “Excise Tax”) pursuant to section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor or like
provision, with respect to any payment or property transfers received or to be
received under this Agreement or otherwise, the Corporation shall pay Sands an
amount (the “Special Reimbursement”) which, after payment of any federal, state
and local taxes, including any further excise tax under Code section 4999, with
respect to or resulting from the Special Reimbursement, would place Sands in the
same economic position that he would have enjoyed if the Excise Tax had not
applied to such payments.  The Special Reimbursement shall be paid as soon as
practicable following final determination of the amount of the Excise Tax, but
in no event later than the last day of Sands’ taxable year following the taxable
year for which the Excise Tax is due.

 

8.                                      Termination for Cause. Sands’ employment
under this Agreement may be terminated by the Corporation, immediately upon
written notice in the event and only in the event of the following conduct: 
conviction of a felony or any other crime involving moral turpitude, whether or
not relating to Sands’ employment; habitual unexcused absence from the
facilities of the Corporation; habitual substance abuse; willful disclosure of
material confidential information of the Corporation and/or its subsidiaries or
other Affiliates; intentional violation of conflicts of interest policies
established by the Board of Directors; wanton or willful failure to comply with
the lawful written directions of the Board or other superiors; and willful
misconduct

 

6

--------------------------------------------------------------------------------


 

or gross negligence that results in damage to the interests of the Corporation
and its subsidiaries or other Affiliates. Should any of these situations occur,
the Board of Directors and/or the Chief Executive Officer will provide Sands
written notice specifying the effective date of such termination. Upon the
effective date of such termination, any and all payments and benefits due Sands
under this Agreement shall cease except for any accrued and vested benefits
payable under the Corporation’s employment and benefit policies, including any
unpaid amounts owed under the Annual Bonus Plan or any other incentive
compensation plan.

 

9.                                      Major Transaction. If, during the Term,
the Corporation consummates a Major Transaction and Sands is not the Executive
Vice President of Snacks with duties and responsibilities substantially
equivalent to those described herein and/or is not entitled to substantially the
same benefits as set forth in this Agreement, then Sands shall have the right to
terminate his employment under this Agreement and shall be entitled to the
benefits set forth in Paragraph 7(a), except that the Severance Period shall
mean the period from the date of termination of employment to the second (2nd)
anniversary of the date of such termination.  Sands shall provide the
Corporation with written notice of his desire to terminate his employment under
this Agreement pursuant to this Paragraph within ninety (90) days of the
effective date of the Major Transaction and the Severance Period shall commence
as of the effective date of the termination of this Agreement, provided the
Corporation has not corrected the basis for such notice within thirty (30) days
after delivery of such notice and further provided that the effective date of
termination of this Agreement shall not be more than one year following the
effective date of the Major Transaction.  For purposes of this Paragraph, “Major
Transaction” shall mean the sale of all or substantially all of the assets of
the Corporation, or a merger, consolidation, sale of stock or similar
transaction or series of related transactions whereby a third party (including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended) acquires beneficial ownership, directly or indirectly, of securities
of the Corporation representing over fifty percent (50%) of the combined voting
power of the Corporation; provided, however, that a Major Transaction shall not
in any event include a direct or indirect public offering of securities of the
Corporation, its parent or other Affiliates.

 

10.                               Non-Competition.  Sands agrees that during
(i) the Term; (ii) the one (1) year period following the effective date of
termination of this Agreement by Sands pursuant to Paragraph 7(c) (Voluntary
Termination); and (iii) the one (1) year period following the effective date of
termination by the Corporation pursuant to Paragraph 8 (Termination For Cause),
he shall not, directly or indirectly, be employed or otherwise engaged to
provide services to any food manufacturer operating in the United States of
America which is directly competitive with any significant activities conducted
by the Corporation or its subsidiaries or other Affiliates whose principal
business operations are in the United States of America.  Sands agrees that his
entitlement to the benefits set forth in Paragraph 7(a) above is contingent upon
his compliance with the requirements of this Paragraph.

 

11.                               Confidentiality of Information. Sands
recognizes and acknowledges that during his employment by the Corporation, he
will acquire certain proprietary and confidential information relating to the
business of the Corporation and its subsidiaries or other Affiliates (the
“Information”). Sands agrees that during the term of his employment under this
Agreement and thereafter, for any reason whatsoever, he shall not, directly or
indirectly, except in the proper

 

7

--------------------------------------------------------------------------------


 

course of exercising his duties under this Agreement, use for his or another
third party’s benefit, disclose, furnish, or make available to any person,
association or entity, the Information. In the event of a breach or threatened
breach by Sands of the provisions of this Paragraph, the Corporation shall be
entitled to an injunction restraining him from violating the provisions of this
Paragraph. Notwithstanding the foregoing, nothing contained herein shall be
construed as prohibiting the Corporation from pursuing any other remedies
available to it for such breach or threatened breach. For purposes of this
Paragraph, “Information” includes any and all verbal or written materials,
documents, information, products, recipes, formulas, processes, technologies,
programs, trade secrets, customer lists or other data relating to the business,
and operations of the Corporation and/or its subsidiaries or other Affiliates.

 

12.                               Superseding Agreement. This Agreement
constitutes the entire agreement between the parties and contains all the
agreements between them with respect to the subject matter hereof. It also
supersedes any and all other agreements or contracts, either oral or written,
between the parties with respect to the subject matter hereof.

 

13.                               Agreement Amendments.  Except as otherwise
specifically provided, the terms and conditions of this Agreement may be amended
at any time by mutual agreement of the parties, provided that before any
amendment shall be valid or effective, it shall have been reduced to writing,
approved by the Board of Directors or the Compensation Committee of the Board of
Directors, and signed by the Chairman of the Board of Directors, the Chairman of
the Compensation Committee, the Chief Executive Officer or any officer of the
Corporation authorized to do so by the Board of Directors or the Compensation
Committee, and Sands.

 

14.                               Invalidity or Unenforceability Provision.  The
invalidity or unenforceability of any particular provision of this Agreement
shall not affect its other provisions and this Agreement shall be construed in
all aspects as if such invalid or unenforceable provision had been omitted.

 

15.                               Binding Agreement; Assignment. This Agreement
shall be binding upon and inure to the benefit of the Corporation and Sands,
their respective successors and permitted assigns. The parties recognize and
acknowledge that this Agreement is a contract for the personal services of Sands
and that this Agreement may not be assigned by him nor may the services required
of him hereunder be performed by any other person without the prior written
consent of the Corporation.

 

16.                               Governing Law. This Agreement and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties shall be construed and enforced under and in
accordance with the laws of the State of New Jersey, without regard to conflicts
of law principles.  Anything in this Agreement to the contrary notwithstanding,
the terms of this Agreement shall be interpreted and applied in a manner
consistent with the requirements of Code section 409A so as not to subject Sands
to the payment of any tax penalty or interest under such section.

 

8

--------------------------------------------------------------------------------


 

17.                               Enforcing Compliance. If Sands needs to retain
legal counsel to enforce any of the terms of this Agreement either as a result
of noncompliance by the Corporation or a legitimate dispute as to the provisions
of the Agreement, then any fees incurred in such expense by Sands shall be
reimbursed wholly and completely by the Corporation if Sands prevails in such
legal proceedings.

 

18.                               Notices. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed effective
when delivered, if delivered in person, or upon receipt if mailed by overnight
courier or by certified or registered mail, postage prepaid, return receipt
requested, to the parties at the addresses set forth below, or at such other
addresses as the parties may designate by like written notice:

 

To the Corporation at:

 

B&G Foods, Inc

 

 

Four Gatehall Drive, Suite 110

 

 

Parsippany, NJ 07054

 

 

Attn: General Counsel

 

 

 

To Sands at:

 

his then current address included in the employment records of the Corporation

 

19.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement.  A signed copy of
this Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

20.                               Other Terms Relating to Code Section 409A. 
Sands’ right to Salary Continuation, right to Other Benefits, and right to
reimbursements under this Agreement each shall be treated as a right to a series
of separate payments under Treasury Regulation section 1.409A-2(b)(2)(iii).

 

(a)                                 Reimbursements.  Any reimbursements made or
in-kind benefits provided under this Agreement shall be subject to the following
conditions:

 

(i)                                     The reimbursement of any expense shall
be made not later than the last day of Sands’ taxable year following Sands’
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date).  The right to
reimbursement of an expense or payment of an in-kind benefit shall not be
subject to liquidation or exchange for another benefit.

 

(ii)                                  Any reimbursement made under Paragraph
7(a)(i)(2), 7(d), 7(e) or 9 for expenses for medical coverage purchased by
Sands, if made during the period of time Sands would be entitled (or would, but
for such reimbursement, be entitled) to continuation coverage under the
Corporation’s medical insurance plan pursuant to COBRA if Sands had elected such
coverage and paid the applicable premiums, shall be exempt from Code section
409A and the six-month delay in payment described below pursuant to Treasury
Regulation section 1.409A-1(b)(9)(v)(B).

 

9

--------------------------------------------------------------------------------


 

(iii)                               Any reimbursement or payment made under
Paragraph 7(a)(i)(2), 7(d), 7(e) or 9 for reasonable expenses for outplacement
services for Sands shall be exempt from Code section 409A and the six-month
delay in payment described below pursuant to Treasury Regulation section
1.409A-1(b)(9)(v)(A).

 

(b)                                 Short-Term Deferrals.  It is intended that
payments made under this Agreement due to Sands’ termination of employment that
are not otherwise subject to Code section 409A, and which are paid on or before
the 15th day of the third month following the end of Sands’ taxable year in
which his termination of employment occurs, shall be exempt from compliance with
Code section 409A pursuant to the exemption for short-term deferrals set forth
in Treasury Regulation section 1.409A-1(b)(4).

 

(c)                                  Separation Pay Upon Involuntary Termination
of Employment.  It is intended that payments made under this Agreement due to
Sands’ involuntary termination of employment under Paragraph 7(a)(i)(2), 7(d),
7(e) or 9 that are not otherwise exempt from compliance with Code section 409A,
and which are separation pay described in Treasury Regulation section
1.409A-1(b)(9)(iii), shall be exempt from compliance with Code section 409A to
the extent that the aggregate amount does not exceed two times the lesser of
(i) Sands’ annualized compensation for his taxable year preceding the taxable
year in which his termination of employment occurs and (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Code section
401(a)(17) for the year in which the termination of employment occurs.

 

(d)                                 Six-Month Delay.  Anything in this Agreement
to the contrary notwithstanding, payments to be made under this Agreement upon
termination of Sands’ employment that are subject to Code section 409A (“Covered
Payment”) shall be delayed for six months following such termination of
employment if Sands is a “specified employee” on the date of his termination of
employment.  Any Covered Payment due within such six-month period shall be
delayed to the end of such six-month period.  The Corporation will increase the
Covered Payment to include interest payable on such Covered Payment at the
interest rate described below from the date of Sands’ termination of employment
to the date of payment.  The interest rate shall be determined as of the date of
Sands’ termination of employment and shall be the rate of interest then most
recently published in The Wall Street Journal as the “prime rate” at large U.S.
money center banks.  The Corporation will pay the adjusted Covered Payment at
the beginning of the seventh month following Sands’ termination of employment.
Notwithstanding the foregoing, if calculation of the amounts payable by any
payment date specified in this subsection is not administratively practicable
due to events beyond the control of Sands (or Sands’ beneficiary or estate) and
for reasons that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with Code section 409A and the
Treasury Regulations thereunder.  In the event of Sands’ death during such
six-month period, payment will be made or begin, as the case may be with respect
to a particular payment, in the payroll period next following the payroll period
in which Sands’ death occurs.

 

For purposes of this Agreement, “specified employee” means an employee of the
Corporation who satisfies the requirements for being designated a “key employee”
under Code section 416(i)(1)(A)(i), (ii) or (iii), without regard to Code
section 416(i)(5), at any time during a

 

10

--------------------------------------------------------------------------------


 

calendar year, in which case such employee shall be considered a specified
employee for the twelve-month period beginning on the next succeeding April 1.

 

[Signatures on Next Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Sands have executed this Agreement as of
the day and year first above written.

 

 

B&G FOODS, INC.

 

 

 

 

 

 

By:

/s/ David L. Wenner

 

 

Name: David L. Wenner

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

MICHAEL SANDS

 

 

 

 

 

/s/ Michael Sands

 

12

--------------------------------------------------------------------------------